Title: From George Washington to Charles Lee, 16 December 1778
From: Washington, George
To: Lee, Charles


  
    sir
    Head Qrs [Middlebrook, N.J.] Decr 16th 1778
  
I received Yesterday the Inclosed Letter from Colol Butler; with one addressed to myself. As far as the interview requested depends on my concurrence there will be no objection; and whatever place may be thought proper for the purpose, will be agreable to me. I would add, however, if you meet Colonel Butler, that Elizabeth Town point appears to me most convenient for the occasion. I am sir Yr Most Hble servant

  Go: Washington

 